UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7402



LARRY THOMAS LINDSEY,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-05-333-5-FL)


Submitted: May 18, 2006                          Decided: May 26, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry Thomas Lindsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Larry Thomas Lindsey filed a petition under 28 U.S.C.

§ 2241 (2000), seeking to challenge his conviction and sentence in

light of Blakely v. Washington, 542 U.S. 296 (2004).            The district

court construed the § 2241 petition as a motion under 28 U.S.C. §

2255 (2000), and dismissed for lack of jurisdiction.                  Lindsey

asserts that § 2255 is inadequate and ineffective to test the

legality of his detention and contends that his claims should be

considered under § 2241 pursuant to the savings clause in § 2255.

Because Lindsey does not meet the standard set forth in In re

Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) for application of the

savings clause, we affirm the denial of relief.                  We deny as

unnecessary Lindsey’s “Motion for Leave to File a Formal Brief,” as

no leave is required; we have fully considered the brief proffered

with Lindsey’s motion.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -